EXAMINER’S COMMENT
Claims 1, 3-11 and 18-22 are allowed. 
The drawings filed 7/31/2019 have been accepted. 
The Declaration filed 8/10/2021 is acknowledge. 

REASONS FOR ALLOWANCE
Applicants’ Declaration filed 8/10/2021 is acknowledged. It is noted that these Examples are not entirely commensurate in scope with claim 1 however, the claims are allowable despite this feature because the prior art fails to teach or suggest placing one or more solid materials that have minimum dimension of at least one side > 1mm. The closest prior art of record to Amari et al. discloses smaller particles (up to 20 µm) with no reason or motivation to arrive at larger sizes. Amari et al. also discloses low level of adhesive polymers. 

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615